Order entered October 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01378-CV

  IN RE INNOVATION FIRST, INC., INNOVATION FIRST INTERNATIONAL, INC.,
           DAVID A. NORMAN AND ROBERT MIMLITCH, III, Relators

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-05475-D

                                           ORDER
       The Court has before it relators’ petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by October 18, 2013.


                                                      /s/   DAVID EVANS
                                                            JUSTICE